Citation Nr: 0214219	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  98-12 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  He died in October 1987, and the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the claim.

The record reflects that the appellant had requested a 
personal hearing before a Member of the Board in conjunction 
with this appeal.  However, she withdrew this request in 
September 2002.  38 C.F.R. § 20.704(e).

As an additional matter, the Board notes that the National 
Personnel Records Center (NPRC) informed the RO in May 1998 
that no service medical records were available concerning the 
veteran as they may have been destroyed in a fire.  In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran died in October 1987 from cardiac arrest due 
to or as a consequence of hypotension due to or as a 
consequence of massive gastrointestinal bleed.

3.  During his lifetime, the veteran had no service-connected 
disabilities nor did he ever submit a claim for VA benefits.

4.  No competent medical evidence is on file which relates 
the cause of the veteran's death to his period of active 
service.


CONCLUSION OF LAW

Service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the appellant of the 
evidence necessary to substantiate her claim by various 
documents, including the June 1998 rating decision, the July 
1998 Statement of the Case (SOC), correspondence sent in 
April 1999, September 1999, and February 2000, as well as the 
November 2000 Supplemental Statement of the Case (SSOC).  
Among other things, the Board notes that these documents, 
including the SOC and SSOC, summarized the legal requirements 
for a grant of service connection for the cause of a 
veteran's death.  In addition, the correspondence sent in 
April 1999, September 1999, and February 2000 informed the 
appellant that the RO would request any pertinent evidence 
she identified regarding her claim.  Further, the November 
2000 SSOC specifically noted the enactment of the VCAA, and 
adjudicated the appellant's claim on the merits.  As such, 
the appellant was kept apprised of what she must show to 
prevail in her claim, what information and evidence she was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
the Board notes that the RO requested records from all 
medical care providers identified by the appellant, as shown 
by correspondence dated in April and September 1999.  No 
additional sources were identified by the appellant following 
the February 2000 correspondence.  Moreover, the Board finds 
that any additional development, to include a medical 
opinion, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran died in October 1987.  His death 
certificate lists his immediate case of death as cardiac 
arrest due to or as a consequence of hypotension due to or as 
a consequence of massive gastrointestinal bleed.  Further, 
the approximate interval between onset of the cardiac arrest 
and his death was one minute.  The approximate interval 
between the onset of the hypotension and gastrointestinal 
bleed and death was one hour.

During his lifetime, the veteran had no service-connected 
disabilities nor did he ever submit a claim for VA benefits.

No competent medical evidence is on file which relates the 
cause of the veteran's death to his period of active service.

As mentioned above, the RO sent requests for records to all 
medical care providers identified by the appellant.  However, 
these medical care providers either did not respond, or 
informed the RO that no records were available.
Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). Nothing on file shows that the appellant has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence; she 
is not qualified to render a competent medical opinion 
relating the veteran's death to his active service.

Here, the death certificate shows that the veteran died in 
October 1987 from cardiac arrest due to hypotension as a 
consequence of massive gastrointestinal bleeding.  That 
medical document reveals that the interval between the 
veteran's fatal cardiac arrest and death was recorded as one 
minute.  The intervals between his hypotension and cardiac 
arrest, and his hypotension and gastrointestinal bleeding, 
were  recorded as one hour.  Thus, the causes of death were 
of sudden onset.  There is no medical evidence to suggest 
these sudden fatal events were causally related with any 
remote event of service.  

The veteran had no service-connected disabilities at the time 
of his death, nor did he ever submit a claim for such during 
his lifetime.  Further, there is no competent medical 
evidence which otherwise links his cause of death to active 
service, nor has the appellant advanced any such theory.  As 
such, there is nothing to link the veteran's death to 
service, nor upon which a competent medical opinion could be 
obtained regarding this case.  Simply put, there is no basis 
to support a finding that a disability incurred in or 
aggravated by the veteran's active service contributed 
substantially or materially to his death.  38 C.F.R. § 3.312.  
Consequently, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  

As the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

